Citation Nr: 0515754	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  99-08 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to a higher initial rating for instability of 
the first carpal metacarpal joint with valgus deformity of 
the first metacarpophalangeal joint and history of facture of 
the mid shaft of the fourth metacarpal of the right hand, 
currently rated as 10 percent disabling.  

2.	Entitlement to a higher initial rating for instability of 
the first metacarpal joint with valgus deformity of the first 
metacarpophalangeal joint of the left hand, currently rated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
November 1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1998 rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for the 
residuals of injuries of the right thumb and ring finger and 
left thumb.  The veteran appealed the combined 10 percent 
evaluation awarded under the provisions of 38 C.F.R. § 3.324.  
By rating decision dated in March 1999, the RO assigned 
separate 10 percent ratings for each thumb, with the veteran 
continuing his appeal.  

The case was remanded by the Board in August 2000.  


FINDINGS OF FACT

1.	The veteran's left thumb disorder is manifested by a 
subluxation deformity, pain and limitation of motion that 
does not approximate unfavorable ankylosis of the thumb.  
Inability to oppose the thumb and fingers is not 
demonstrated.  

2.	The veteran's right thumb disorder is manifested by a 
subluxation deformity, pain and limitation of motion that 
does not approximate unfavorable ankylosis of the thumb.  
Inability to oppose the thumb and fingers is not 
demonstrated.  

3.	Disability associated with the residuals of a fracture of 
the right ring finger is not currently demonstrated.  




CONCLUSIONS OF LAW

1.	A rating in excess of 10 percent is not warranted for 
instability of the first metacarpal joint with valgus 
deformity of the first metacarpophalangeal joint of the left 
hand.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5224, 5228 (2002 and 2004).

2.	A rating in excess of 10 percent is not warranted for 
instability of the first carpal metacarpal joint with valgus 
deformity of the first metacarpophalangeal joint and history 
of facture of the mid shaft of the fourth metacarpal of the 
right hand. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5224, 5228, 5230 (2002 and 2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in February 2003 and in 
October 2003 that provided notification of the information 
and medical evidence necessary to substantiate this claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit information regarding any evidence that he believed 
might pertain to the claim.  In November 2003, the veteran's 
representative indicated that there was no further medical 
evidence for submission.   See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 
Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  The 
initial rating decision appealed by the veteran dated prior 
to the VCAA.  Subsequent to notification, the veteran's claim 
was adjudicated in a June 2004 supplemental statement of the 
case.  In April 2005, in response to a letter from the Board, 
the veteran indicated that he had no further evidence 
pertinent to the claim to submit.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service connection for right and left thumb disorders and the 
residuals of a fracture of the right ring finger was granted 
by rating action in September 1998.  By rating decision dated 
in March 1999, a 10 percent evaluation was assigned for 
instability of the first metacarpal joint with valgus 
deformity of the first metacarpophalangeal joint of the left 
hand and a 10 percent evaluation was assigned for instability 
of the first carpometacarpal joint with valgus deformity of 
the first metacarpophalangeal joint and history of fracture 
of the mid-shaft of the fourth metacarpal of the right hand.  

An examination was conducted by VA in July 1998.  At that 
time, the veteran stated that he had been experiencing pain 
in both hands, principally in the thumbs.  On examination 
there was an obvious deformity of the first ray of both 
hands.  At first, it appeared as if the metacarpophalangeal 
joints were dislocated, or at least subluxated, but on 
further examination it was apparent that there was a defect 
in the first carpometacarpal joint.  The proximal first 
metacarpal subluxed easily on slight manipulation.  Thus, the 
first ray went into abduction and the metacarpophalangeal 
(MP) joint on the thumb was apparently in a valgus deformity.  
Hand grip was strong at 5/5 bilaterally and when he tried to 
extend, he was unable to fully extend the MP joints.  When he 
put his hand flat on the table, the first carpometacarpal 
joint subluxed toward the palm and the metacarpal went into 
further abduction that caused compensatory valgus deformity 
of the metacarpophalangeal joint.  The loss of the first 
carpometacarpal joint obviously resulted in gross instability 
of the first ray of both hands.  The motion of the 
metacarpophalangeal joints was basically within normal 
limits.  Flexion to about 45 degrees and he was able to fully 
extend.  There was the valgus deformity noted.  He also had 
boutonniere deformity of the little finger of the right hand.  
The diagnoses were instability of the first carpometacarpal 
joints of both hands with secondary valgus deformities of the 
first metacarpophalangeal joints.  

An examination was conducted by VA in July 2003.  At that 
time, it was noted that in 1998, the veteran had been 
referred to Occupational Therapy for splint fabrication, but 
that the splints had not allowed him to work, so he did not 
use them.  He was currently employed as a mechanic.  
Otherwise, he was well and without complaints.  On 
examination of the upper extremities, there was a positive 
Tinel's test of both wrists.  He also had a positive Phalen's 
test.  He appeared to have a deformity of both first 
metacarpals on both hands.  Additional occupational therapy, 
with fabrication of different splints was recommended.  
Records of occupational therapy sessions in July 2003, where 
the veteran was fitted for an additional splint, are of 
record.  

An examination was conducted by VA in August 2003.  The 
veteran's chief complaint was of pain in both hands, 
particularly in his thumb area.  The veteran stated that he 
avoided using his thumb if he had to do any lifting, pushing 
or pulling.  He stated that he used his fingers when using 
the steering wheel of his car.  He stated that he had great 
difficulty with his manipulative ability of both hands.  
Examination of the hands showed an obvious deformity of both 
thumbs.  Regarding the left hand, there was an increase in 
valgus functional position of the first metacarpal.  There 
was tenderness on palpation of the base of the first 
metacarpal and at the metacarpophalangeal joints.  There was 
instability of the first carpometacarpal joint as well as the 
metacarpophalangeal joint.  The metacarpal in a functional 
position is abducted and the metacarpophalangeal joint is in 
the functional position of a 45-degree flexion.  There was no 
sensory deficit of the hands.  There was no pain on palpation 
of the interphalangeal joint of the left thumb.  Flexion of 
the interphalangeal joint of the thumb was 20 degrees of a 
normal 80 degrees.  Hyperextension was 70 degrees of a normal 
30 degrees.  On examination of the metacarpophalangeal joint 
motion.  The veteran could flex the MP joint to 75 degrees of 
a normal 60 degrees, and extension of a -30 degrees of a 
normal 0 degrees.  The veteran was able to thumb oppose all 
of the fingers of his left hand without any difficulty.  When 
the veteran flexed the MP joint of the thumb, the proximal 
phalanx goes into rotation due to the tightness of the 
adductor pollicis.  

Examination of the right fourth metacarpal of the right hand 
showed no tenderness on palpation.  The veteran exhibited a 
boutonniere deformity of the little finger, but he was able 
to fully extend the PIP joint of the finger.  He was able to 
touch the proximal palmar crease of the right hand with all 
fingers without any difficulty.  On examination of the thumb 
area, the veteran exhibited the abduction deformity of the 
metacarpal with an increased flexion functional position of 
the metacarpophalangeal joint.  The functional position of 
the MP joint of the right thumb is 45 degrees.  He could flex 
the MP joint to 85 degrees of a normal 60 degrees.  Extension 
was a -30 degrees of a normal 0 degrees.  On examination of 
the interphalangeal joint, flexion was 20 degrees of a normal 
80 degrees.  Hyperextension was 70 degrees of a normal 30 
degrees.  The veteran was able to thumb oppose all the 
fingers of the right hand without difficulty.  

The diagnoses were gross instability of the carpometacarpal 
joints, bilaterally; gross instability of the 
metacarpophalangeal joints of the thumbs bilaterally; status 
post fracture of the right fourth metacarpal; and boutonniere 
deformity of the right little finger with minimal residual 
loss of motion.  The veteran exhibited instability of the MP 
and the CMC joints of both thumbs resulting in significant 
tenderness and imbalance about both thumbs that resulted in 
significant deformity and functional impairments of the both 
thumbs.  It was further noted that the examination was 
conducted during a period of quiescent symptoms.  During 
flare-ups of the symptoms, which could occur with varying 
frequency, the physical findings of this examination could be 
significantly different.  Quantification of such changes 
would require an examination during an episode of flare-up.  
Painful symptoms such as exhibited by the veteran on 
examination, would require the veteran to expend extra energy 
in completing tasks, and hence, would lead to early fatigue, 
weakened movements, and ultimately to a loss of coordination.  

The examiner who evaluated the veteran in August 2003 
rendered an additional discussion of the veteran's hand 
disorder in March 2004.  Specifically regarding the residuals 
of the fracture of the veteran' fourth metacarpal, there was 
no palpable deformity of the fourth metacarpal.  Any 
relationship between the veteran's service connected thumb 
and finger disorders and the boutonniere deformity of the 
right little finger was said to be conjectural.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The regulations for the evaluation of disabilities of the 
fingers were amended, effective August 30, 2002.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308.  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  VAOPGCPREC 
3-2000.

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  As the veteran has appealed the initial 
evaluations assigned for his disorders, the propriety of the 
entire rating will be addressed.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

It is noted that, in rating musculoskeletal disabilities, 
38 C.F.R. § 4.40 (regarding functional loss) must be 
considered apart from and in addition to the appropriate 
Diagnostic Codes in the VA Schedule for Rating Disabilities.  
See DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  
The Board, in its review of the ratings that have been 
assigned for the veteran's service-connected disorders, has 
taken the veteran's complaints of pain into consideration, 
where appropriate.

Prior to August 2002, the evaluation of disability of the 
fingers and thumb was based upon rating the disability as 
analogous to ankylosis of the digit involved.  The veteran 
has been service connected for disability of the left thumb.  
As previously stated, the veteran is currently assigned a 10 
percent disability evaluation under Diagnostic Code 5224 for 
a left thumb disability.  Under this Code Section, a 10 
percent evaluation is warranted for favorable ankylosis of 
the thumb, either major or minor.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224.  A 20 percent evaluation is warranted 
for unfavorable ankylosis of the thumb, either major or 
minor.  Id.  No other Diagnostic Codes pertain to the 
veteran's left thumb disability.  

Review of the record shows that, prior to August 2002, the 
veteran's left thumb disorder caused a subluxation deformity, 
without limitation of motion of the joint.  This is found to 
be analogous to favorable ankylosis of the left thumb.  As 
manifestations approaching unfavorable ankylosis have not 
been demonstrated, a rating in excess of 10 percent was not 
warranted under the old criteria.  

Regarding the veteran's right hand, it is noted that service 
connection is additionally established for the residuals of a 
fracture of the right ring finger.  Under the criteria in 
effect prior to August 2002, ankylosis of two digits of one 
hand, the thumb and ring finger, are to be rated as 30 
percent disabling for a major extremity and 20 percent for a 
minor extremity.  38 C.F.R. § 4.71a, Code 5223.  The record 
does not show, however, that the veteran has any residual 
disability from the fracture of his right ring finger.  The 
criteria for disability of the hand will be met with limited 
motion permitting flexion of the tips of the fingers to 
within 2 inches of the transverse fold of the palm.  
Limitation of motion of less than 1 inch in either direction 
is not considered to be disabling.  Id.  As disability of the 
ring finger has not been found, the veteran's right hand 
rating is based upon the disability of the thumb only.  The 
symptoms found on examination in 1998 are similar to those of 
the left thumb, including subluxation deformity.  Under these 
circumstances, a rating in excess of the assigned 10 percent, 
analogous to favorable ankylosis of the thumb, is not 
warranted.  

Effective in August 2002, additional considerations for 
limitation of motion of the fingers were added to the 
regulatory criteria for evaluation of these disabilities.  
Favorable ankylosis of the thumb of either hand remained 
unchanged and is rated 10 percent, and unfavorable ankylosis 
of the thumb of either hand is rated 20 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5224 (2004).  A note accompanying the 
latest version of Diagnostic Code 5224 mentions that 
consideration must be given to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.

Limitation of motion of either thumb is rated 0 percent when 
there is a gap of less than one inch (2.5 cm) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  A 10 percent rating is assigned for 
limitation of motion of either thumb when there is a gap of 
one to two inches (2.5 to 5.1 cm) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  
38 C.F.R. § 4.71a, Diagnostic Code 5228 (2004).

Neither of the veteran's thumbs are technically ankylosed 
(i.e., joint or joints fixed in one position) as provided by 
Code 5224.  The findings at the VA examinations demonstrate a 
subluxation deformity of each thumb, with pain and limitation 
of motion, which is not shown to be such that a 10 percent 
rating is assignable on the basis of limitation of motion 
alone.  The veteran's thumb motion is not limited to the 
point where a gap of one to two inches is left between the 
thumb pad and the fingers.   The veteran has complained of 
thumb pain and weakness.  The most recent VA examination 
shows, however, no apparent diminution of strength in the 
thumbs.  Thus the disability does not meet the standards for 
a compensable rating under Code 5228.  The Board therefore 
finds that no more than a 10 percent rating is warranted for 
the service-connected right thumb disability, even with 
consideration of the effects of pain.  

Regarding the residuals of the fracture of the right ring 
finger, it is noted that an additional regulatory provision 
has been established for limitation of motion of that finger 
as well, but any limitation of motion is considered to be 
noncompensable.  38 C.F.R. § 5230.  As noted, disability of 
the right ring finger has not been demonstrated in the recent 
VA examinations.  As such, a higher rating on this basis is 
not warranted.  

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to a higher initial rating for instability of the 
first carpal metacarpal joint with valgus deformity of the 
first metacarpophalangeal joint and history of fracture of 
the mid shaft of the fourth metacarpal of the right hand is 
denied. 

Entitlement to a higher initial rating for instability of the 
first metacarpal joint with valgus deformity of the first 
metacarpophalangeal joint of the left hand is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


